— Order denying plaintiff’s motion to examine defendants, respondents, before *895trial and to direct the production of certain books and papers reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The examination is to proceed and the books and papers are to be produced on five days’ notice at a time and place to be stated in the order. The action is in fraud, and it is necessary for the plaintiff to prove the matters concerning which she seeks to examine the defendants, respondents. Young, Kapper, Hagarty, Tompkins and Davis, JJ., concur. Settle order on notice.